Chief Justice Damron delivered the opinion of the court: On December 18th, 1940 claimant, Ann¡a B. McCarthy filed her complaint in this court seeking an award under the Workmen’s Compensation Act for injuries sustained by her while employed at the Elgin State Hospital for insane at Elgin, Illinois. The record consists of the complaint, the reports by the Department of Public Welfare, stipulation of facts, and brief and arguments on behalf of respondent, the claimant having waived her right to file brief statement and argument. The record shows that the claimant Anna B. McCarthy was employed by the respondent at the Elgin State Hospital for more than a year prior to May 6, 1940. The record further shows that on the 6th day of May 1940, the claimant who was then sixty years of age received an injury to her right ankle in a fall while on duty in said hospital. X-rays were immediately taken which showed a simple fracture of the external malleolus without displacement, which was treated by application of a cast for six weeks, after which the patient was allowed to be up and about. She was again examined about September 7th, 1940, by Dr. Samuel Hubert of the hospital staff who advised at that time that she wear an elastic anklet which gave her marked relief of pain. On September 23, 1940 she was again examined by Dr. Hubert who reported: “Examination today showed no signs of strain, tenderness or weakness in the ankle joint. Last examination made some time ago showed good healing of fracture. She states that her symptoms at present are markedly relieved and she feels that she is able to return to her duties at this time.” Stipulation was entered into by the parties hereto through their attorneys, of record filed July 22, 1942, a part of which reads as follows: “It is further stimplated that the said Anna B. McCarthy was able to perform her usual and customary work on the 6th day of September, 1940, and that claimant has suffered no permanent injury beyond that date.” Based upon the above record the court finds as follows: That on the 6th day of May 1940, claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State; that on said date claimant sustained accidental injury which arose out of and in the course of her employment; that notice of such accident was given to the respondent and claim for compensation on account thereof was made within the time required by the provisions of the Workmen’s Compensation Act. That the necessary medical, surgical and hospital services were provided by the respondent. That at the time of the accident in question claimant was sixty years of age and had no children dependent upon her under the age of sixteen years. That the earnings of the claimant during the year next preceding her injury were Eight Hundred Twenty-eight Dollars ($828.00), and her average weekly wage was Fifteen Dollars and Ninety-two Cents ($15.92), and that her weekly compensation rate amounts to Seven Dollars and Ninety-six Cents ($7.96), as provided under Section (8) of the Act. That claimant was temporarily totally disabled from May 8th, 1940 until the 6th day of September, 1940, to-wit, 17 5/7 weeks; that the sum of Sixty-nine Dollars ($69.00), has been paid to claimant for non-productive time since the date of said injury and such sum must therefore be held to apply on the compensation due the claimant as aforesaid. We further find that claimant is entitled to have and receive from the respondent the sum of Seven Dollars and Ninety-six Cents ($7.96) per week for 17 5/7 weeks, temporary total disability, in accordance with the provisions of paragraph (B) of Section (8) of the Workmen’s Compensation Act, which must be increased ten per cent (10%) as provided in paragraph (L) of Section (8) of such Act making a total of One Hundred Fifty-five Dollars and Eleven Cents ($155.11) less the sum of Sixty-nine Dollars ($69.00) heretofore paid by the respondent making a net amount of Eighty-six Dollars and Eleven Cents ($86.11). We further find that all the compensation due to claimant as aforesaid has accrued and is payable at this time. An award is therefore entered in favor of the claimant Anna B. McCarthy in the sum of Eighty-six Dollars and Eleven Cents ($86.11). " This award being subject to the provisions of an Act entitled, “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof, ’ ’ approved .June 30, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the General Revenue ... Fund in the manner provided for in such Act.